DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters "56" and "60-N" have both been used to designate either "the area" or "an area" (not sufficiently distinct).  
reference character "55" has been used to designate both "position of a triangle" and "elastic wave source".  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
For the purposes of examination label 56 is assumed to refer to a region of the small grid and 60-N is assumed to refer to a region of the large grid.  Additionally, for the purposes of examination label 55 is interpreted as an elastic wave source (which are marked by triangles, but with an ‘X’ in Fig. 4A & 4B).  
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application. 

The drawings are objected to because Fig. 5 box S110 and Fig. 10 box S307 have a grammatical error and should read "have all evaluation areas been evaluated?".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“sensors configured to detect elastic waves” in claim 1
“position locator configured to locate elastic wave sources” in claim 1
“evaluator configured to evaluate a deterioration state” in claim 1
“a corrector configured to correct an elastic wave source density distribution” in claim 5
“position locator configured to locate a position of a generation source of elastic waves” in claim 6
“evaluator configured to evaluate a deterioration state of a structure” in claim 6
"position locating step of locating elastic wave sources" in claim 7
"evaluation step of evaluating a deterioration state of a structure" in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 1,6,7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usui (US 20160139084 A1). 

Regarding claim 1 Usui teaches a structure evaluation system comprising: a plurality of sensors configured to detect elastic waves (Fig. 1 sensors 3a-3d, para 0024: “number of AE sensors 3 necessary for identifying (locating) the position of a generation source of an elastic wave”); a position locator configured to locate elastic wave sources on the basis of a plurality of elastic waves detected by each of the plurality of sensors (server 30 of Fig. 1 is further illustrated in Fig. 6 and includes identifier 33 per para 0086: “The identifier 33 identifies the position information about the generation source of the elastic wave on the basis of the position information about the four AE sensors 3, the time difference information, and the propagation velocity of the elastic wave”); and an evaluator configured to evaluate a deterioration state of a structure (server 30 of Fig. 1 is further illustrated in Fig. 6 and includes diagnosis unit 34 per para 0074: “The diagnosis unit 34 diagnoses the deterioration of the structure on the basis of the detection information and the position information”) in accordance with a presence or locating (para 0024: “AE sensors 3 necessary for identifying (locating) the position of a generation source of an elastic wave”) of the elastic wave sources.

Regarding claim 6 Usui teaches a structure evaluation apparatus comprising: a position locator configured to locate a position of a generation source of elastic waves on the basis of a plurality of elastic waves detected by each of a plurality of sensors (Fig. 6 identifier 33,para 0086: “The identifier 33 identifies the position information about the generation source of the elastic wave on the basis of the position information about the four AE sensors 3, the time difference information, and the propagation velocity of the elastic wave”) that detect elastic waves (Fig. 9 & 10 sensors 3, para 0024: “number of AE sensors 3 necessary for identifying (locating) the position of a generation source of an elastic wave”); and 5an evaluator configured to evaluate a deterioration state of a structure (Fig. 6 diagnosis unit 34, para 0074: “The diagnosis unit 34 diagnoses the deterioration of the structure on the basis of the detection information and the position information”) in accordance with an elastic wave source distribution (Fig. 11 position information 41, 41 shows multiple points which together make a source distribution) which shows positions of the sources obtained on the basis of a result of position locating of the elastic wave sources and a presence or absence of a sensor.  

Regarding claim 7 Usui teaches a structure evaluation method comprising: a position locating step of locating elastic wave sources on the basis of a plurality of elastic waves detected by each of a plurality of sensors that detect elastic waves (Fig. 9 & 10, position locating based on a plurality sensors); and an evaluation step of evaluating a deterioration state of a structure (Fig. 6 diagnosis unit 34, para 0074: “The diagnosis unit 34 diagnoses the deterioration of the structure on the basis of the detection information and the position information”) in accordance with a presence or absence of a sensor and an elastic wave source distribution (Fig. 11 position information 41, 41 shows multiple points which together make a source distribution) which shows a position of the elastic wave sources obtained on the basis of a result of locating (para 0024: “AE sensors 3 necessary for identifying (locating) the position of a generation source of an elastic wave”) of the elastic wave sources.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui (US 20160139084 A1) in view of Garlepp et al. (US 20170328870 A1) and in further view of Paulson (US 6170334 B1). 

Regarding claim 2 Usui teaches the structure evaluation system according to claim 1, …, the evaluator compares a first feature amount of elastic waves in the elastic wave source distribution with a predetermined threshold (para 0043: “When the envelope of the AE signal is equal to or larger than the certain threshold, the gate signal generator 22 inputs, to the extractor 23 and the determiner 24, a gate signal (of a high level) indicating that the waveform of the AE signal continues”), …, the first condition is that the first feature value is less than a predetermined threshold value and that at least one sensor is installed (para 0074: “The diagnosis unit 34 diagnoses the deterioration of the structure by determining whether the generation source is present the cumulative energy of elastic wave of which is equal to or larger than a certain threshold”).
Usui does not teach wherein the evaluator sets a plurality of divided areas over which the elastic wave source distribution extends, the evaluator evaluates respective area of the plurality of divided areas satisfying a first condition as a soundness area …, and the evaluator evaluates  respective area of the plurality of divided areas satisfying a second condition as deterioration occurring area, the second condition is that the first feature amount is less than the predetermined threshold and that at least one of the plurality of sensors are not installed.  
Garlepp teaches wherein the evaluator sets a plurality of divided areas (Fig. 26A per para 0032: “control circuit of an array of ultrasonic transducers”, this indicates that the system of Garlepp can sense or create ultrasonic waves over different divided areas as there is control circuitry for divided areas) over which the elastic wave source distribution extends, …,.

Usui in view of Garlepp does not teach and the evaluator evaluates respective area of the plurality of divided areas satisfying a second condition as deterioration occurring area, the second condition is that the first feature amount is less than the predetermined threshold and that at least one of the plurality of sensors are not installed.
Paulson does teach wherein the evaluator evaluates (column 4 line 64-column 5 line 1: “The output of the high-pass filter 18 is applied to threshold detector and event identifier 19 which decides, on the basis of the spectral voltage density of the filtered signal, to recognize and identify a breakage event”, identifier would consider multiple thresholds and sensor and structure geometries) respective area of the plurality of divided areas satisfying a second condition (column 3 lines 53-56: “when the frequency content exhibits frequencies above a predetermined frequency-threshold and voltages above a predetermined voltage-threshold”, shows a second threshold) as deterioration 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Usui in view of Garlepp with the teachings of Paulson.  The resulting invention would have the sensors and locating capabilities of Usui in view of Garlepp and the analysis and thresholds on  the divided areas of Paulson.  This would enable accurate control and detection of signals as well as evaluation within a structure.  


Regarding claim 3 Usui teaches the structure evaluation system according to claim 1, …, the evaluator compares a first feature amount of elastic waves in the elastic wave source distribution with a predetermined threshold (para 0043: “When the envelope of the AE signal is equal to or larger than the certain threshold, the gate signal 
Usui does not teach wherein the evaluator sets a plurality of divided areas over which the elastic wave source distribution extends, …, the evaluator evaluates respective area of the plurality of divided areas satisfying a third condition as a soundness area, the third condition is that the first feature amount is less than the predetermined threshold and is included in a predetermined range centering about a at least one of the plurality of sensors, and the evaluator evaluates respective area of the plurality of divided areas satisfying a fourth condition as deterioration occurring area , the fourth condition is that the first feature amount is less than the predetermined threshold and is not included in the predetermined range centering about a at least one of the plurality of sensors.
Garlepp teaches wherein the evaluator sets a plurality of divided areas over which the elastic wave source distribution extends (Fig. 26A per para 0032: “control circuit of an array of ultrasonic transducers”, this indicates that the system of Garlepp can sense or create ultrasonic waves over different divided areas as there is control circuitry for divided areas, as such the evaluator is looking at a wave source distribution which extends over multiple transducers).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Usui with the teachings of Garlepp.  The motivation would have been to increase the locating sensing abilities of Usui with the enhanced locating abilities of Garlepp that come from having a large number of regularly spaced sensors.  As such, Usui in view of Garlepp 
Usui in view of Garlepp does not teach the third condition is that the first feature amount is less than the predetermined threshold and is included in a predetermined range centering about a at least one of the plurality of sensors, and the evaluator evaluates respective area of the plurality of divided areas satisfying a fourth condition as deterioration occurring area , the fourth condition is that the first feature amount is less than the predetermined threshold and is not included in the predetermined range centering about a at least one of the plurality of sensors.
Paulson does teach wherein, the third condition is that the first feature amount is less than the predetermined threshold (column 4 line 64-column 5 line 1: “The output of the high-pass filter 18 is applied to threshold detector and event identifier 19 which decides, on the basis of the spectral voltage density of the filtered signal, to recognize and identify a breakage event”) and is included in a predetermined range centering about a at least one of the plurality of sensors, and the evaluator evaluates respective area of the plurality of divided areas satisfying a fourth condition (column 3 lines 53-56: “when the frequency content exhibits frequencies above a predetermined frequency-threshold and voltages above a predetermined voltage-threshold”) as deterioration occurring area , the fourth condition is that the first feature amount is less than the predetermined threshold and is not included in the predetermined range centering about a at least one of the plurality of sensors (location and number of sensors and processing on signals would have an effect on what the signals looks like and what conditions exist on which to impose thresholds meaning that many different thresholds 
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Usui in view of Garlepp with the teachings of Paulson.  The resulting invention would have the sensors and locating capabilities of Usui and the analysis and thresholds on  the divided areas of Paulson.  

Regarding claim 4 Usui teaches the structure evaluation system according to claim 2, wherein the evaluator compares a second feature amount of elastic waves in the elastic wave source distribution with a threshold different from the predetermined threshold (para 0043: “When the envelope of the AE signal is equal to or larger than the certain threshold, the gate signal generator 22 inputs, to the extractor 23 and the determiner 24, a gate signal (of a high level) indicating that the waveform of the AE signal continues”). 
Usui in view of Garlepp does not teach wherein the evaluator evaluates respective area of the plurality of divided areas as deterioration occurring area in case that in the respective area the second feature amount is less than the different threshold, and the evaluator performs evaluation based on a result of comparison between the first feature amount of the elastic waves with the predetermined threshold in case that in the respective area the second feature amount is equal to or larger than the different threshold.

It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Usui in view of Garlepp with the teachings of Paulson.  The resulting invention would have the sensors and locating capabilities of Usui and the analysis and thresholds on  the divided areas of Paulson.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usui (US 20160139084 A1) in view of Garlepp et al. (US 20170328870 A1)

Regarding claim 5 Usui teaches the structure evaluation system according to claim 1.

Garlepp does teach further comprising: a corrector configured to correct an elastic wave source density distribution by multiplying the elastic wave source density distribution representing a density of the elastic wave sources (para 0110: “Transmit beamforming acts to counteract diffraction and attenuation of the ultrasound signals as they propagate up from the transmitting ultrasonic transducers (e.g., PMUTs) through the material stack”, beam forming corrects for transducers having different distances from each other) obtained on the basis of the elastic wave source distribution by values in accordance with distances from installation positions of the plurality of sensors, wherein the evaluator evaluates the deterioration state of the structure using a corrected elastic wave source density distribution (Fig. 24 “delay and attenuation” 2440, para 0111: “beamforming described herein is reliant on generation, distribution, and selective transmission of multiple transmit signals with controllable relative phase (delay) and precisely timed reception of reflected ultrasonic signals from selected receive ultrasonic transducers”, beamforming has to do with modifying a signal using a plurality of transducers; correcting a signal to compensate for limitations of the physical setup. 
.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shiotani et al. (US 20170363587 A1) "Structure Evaluation System Used For Evaluating Bridge Has Evaluator That Evaluates State Of Deterioration Of Structure From Characteristic Parameters Of Elastic Waves In Source Distribution" discloses using thresholds with an AE sensor.
Watabe et al. (US 20170336365 A1) "Structure Evaluation System, Structure Evaluation Apparatus, and Structure Evaluation Method" has similar features as those of the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868